Citation Nr: 0000972	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-18 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cognitive 
disorder.

2.  Entitlement to service connection for an adjustment 
disorder with mixed anxiety and depressed mood.

3.  Entitlement to service connection for disability 
manifested by numbness of the extremities.

4.  Entitlement to service connection for disability 
manifested by nosebleeds.

5.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985 and from January to May 1991, to include 
service in the Southwest Asia theater of operations.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues of entitlement to service connection for 
adjustment disorder with mixed anxiety and depressed mood and 
disability manifested by numbness of the extremities will be 
addressed in the remand portion of this action.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for headaches is not plausible.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a cognitive 
disorder has been obtained.

3.  The veteran served in the Southwest Asia theater of 
operations.

4.  The veteran has an objectively demonstrated  cognitive 
disorder which has been present for more than six months and 
which cannot be attributed to any known clinical diagnosis.

5.  The claim for service connection for disability 
manifested by nosebleeds is plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A cognitive disorder is presumed to have been incurred in 
active duty.  38 U.S.C.A. § 1117(West Supp. 1998); 38 C.F.R. 
§ 3.317 (1999).

3.  The veteran's claim for service connection for disability 
manifested by nosebleeds is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999). 

Service-connected compensation may be paid to a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of signs or symptoms such 
as those listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. § 1117(a) (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999).

As a preliminary matter, the Board must determine if the 
veteran has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a); 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumption period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

The veteran's service medical records, including his April 
1991 discharge medical history and physical examination 
reports, do not show any pertinent complaints or findings.  

December 1996 records from Carson-Tahoe Hospital note a 
history of headaches.  They show that the veteran was taken 
to the emergency room after drinking too much.  A CT of the 
head did not show any acute process.  The diagnoses were 
ethanol intoxication and migraines.

VA outpatient records dated from December 1996 to June 1997 
reveal that the veteran complained in December 1996 of severe 
headaches since 1993, worse over the previous month; the 
impression was vascular and mixed headaches.  It was noted 
later in December 1996 that the veteran was referred for 
testing due to memory complaints.  The veteran and his wife 
indicated that his memory problems began after service in the 
Persian Gulf.  Testing of recent memory for verbal material 
showed scores in the mildly impaired range; on a test of 
visually guided motor responding, the veteran obtained scores 
in the severely impaired range.  The impressions were 
cognitive disorder, NOS; and headaches, rule out Gulf War 
Syndrome.  The veteran complained of migraine headaches in 
May 1997, and the assessment was vascular vs. migraine 
headaches.

On VA neurological examination in January 1998, the 
impression was migraine headache activity with memory loss.  
The diagnoses on VA general medical examination in January 
1998 included history of headaches and memory defects.

On VA psychiatric examination in February 1998, the veteran 
said that his symptoms since his return from the Persian Gulf 
War included headaches, memory loss, and difficulty 
performing work.  It was noted that diagnostic tests were not 
administered because neuropsychological evaluation in 
December 1996 confirmed the presence of measurable deficits 
in verbal memory, mild in degree, coupled with more severe 
deficits in complex organization of psychomotor coordination 
and attentional planning.  The pertinent diagnoses were 
cognitive disorder, not otherwise specified; and mixed 
tension and vascular headaches.  

The veteran testified at a personal hearing at the RO in 
December 1998 that his exposure to environmental hazards in 
the Persian Gulf, such as oil well fires and biological 
agents, as well as the medication that he was given while in 
the Persian Gulf, caused his cognitive disorder and 
headaches.  He testified at a personal hearing before the 
undersigned sitting at the RO in July 1999 that he had not 
had any cognitive problem or chronic headaches prior to his 
service in the Persian Gulf and that his headaches started in 
service.

The record reveals complaints of headaches, beginning in 
December 1996, which the veteran has said began either while 
in the Persian Gulf or not too long thereafter.  However, the 
veteran's headaches have been diagnosed as either vascular or 
migraine, with migraine headaches diagnosed on VA 
neurological examination in January 1998.  There is no 
medical evidence of a nexus between the veteran's headaches 
and service.  Therefore, this claim is not well grounded.

The Board has found the veteran's claim for service 
connection for a cognitive disorder to be well grounded and 
is satisfied that all evidence necessary for an equitable 
disposition of the claim has been obtained.

The service medical records and the post-service medical 
evidence of record show that the veteran's complaints of a 
cognitive disorder began after his service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
that the cognitive complaints have been present for a period 
well in excess of six months.  Moreover, objective evidence 
of cognitive disability was found on testing in December 
1996.  Furthermore, the record reflects that the cognitive 
disability has not been attributed to any known clinical 
diagnosis.  Therefore, the Board presumes that the veteran's 
cognitive disorder is due to undiagnosed illness incurred 
during his Persian Gulf War service.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.     

With respect to the veteran's claim for service connection 
for disability manifested by nosebleeds, the Board notes that 
the elements required for a well-grounded claim for 
compensation under 38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317 
for disability due to undiagnosed illness are shown because 
there is evidence that the veteran served in the Persian Gulf 
War, that he has complained of nose bleeds for more than six 
months beginning after service, and that occasional epistaxis 
of undetermined etiology was diagnosed on VA examination in 
January 1998.


ORDER

Entitlement to service connection for a cognitive disorder is 
granted.  

Entitlement to service connection for headaches is denied.

The Board having determined that the claim for service 
connection for disability manifested by nosebleeds is well 
grounded, the appeal is granted to this extent.


REMAND

The veteran testified at his hearing in July 1999 that he 
received treatment for his disabilities at the Kerrville, 
Texas, VA medical center (MC) in 1994.  A review of the 
claims file reveals that these records were to be requested 
in December 1998 but were not.  VA has a duty to obtain 
possibly pertinent records that are in the government's 
custody.  The Board also notes that although the veteran has 
complained of nosebleeds since December 1996, with occasional 
epistaxis of undetermined etiology diagnosed on VA general 
examination in January 1998, the nature and extent of a 
disability manifested by nosebleeds, as well as whether the 
disability is actually due to undiagnosed illness, is 
unclear.  

Based on the above, the Board finds that additional 
development is required prior to final determination of this 
case.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to any pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.  The veteran should 
also be asked to provide any medical 
evidence of nosebleeds in his possession.

2.  The RO should contact the Kerrville, 
Texas, VAMC, and attempt to obtain all of 
the veteran's medical records on file at 
that facility.

3.  The veteran should also be requested 
to provide medical evidence, such as a 
statement from a physician, supporting 
his contentions that he has an adjustment 
disorder with mixed anxiety and depressed 
mood and/or a disability manifested by 
numbness of the extremities as a result 
of service, to include an undiagnosed 
illness.

4.  After the above, the veteran should 
be given a VA medical examination by a 
physician with appropriate expertise to 
determine if the veteran has disability 
manifested by chronic nosebleeds and, if 
so, whether the nosebleeds are a symptom 
of a currently diagnosed organic 
disorder.  In addition, if the nosebleeds 
are found to be a manifestation of a 
diagnosed organic disorder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
organic disorder originated in service or 
is otherwise etiologically related to 
service.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for study prior 
to the examination and the examiner must 
indicate whether the file was reviewed.  
Any necessary tests or studies, to 
include any other specialist 
examinations, should be conducted, and 
all findings should be reported in 
detail.  The rationale for all opinions 
expressed should be explained.

5.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issues of 
entitlement to service connection for 
adjustment disorder with mixed anxiety 
and depressed mood and for a disability 
manifested by numbness of the 
extremities, if additional evidence is 
received with respect to either of these 
issues.  The RO should also readjudicate 
the issue of entitlement to service 
connection for disability manifested by 
nosebleeds.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 



